DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7, 11-13, 17-19 are rejected in the Instant Application.



Priority
Examiner acknowledges Applicant’s claim to priority benefits of continuation of patent application 16/867,682 filed 5/6/2020.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/10/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-7, 11-13, 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-14 of U.S. Patent No. 10897348. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims point to the same subject matter at hand and further utilize almost identical limitations which would read on one another. Examiner suggests filing a terminal disclaimer. 


Instant Application
U.S. Patent No. 10897348
Claim 1: An information management method for a computer device comprising at least one processor, the method comprising: 
A) receiving, by the at least one processor, a request to store a user agreement regarding a processing of the user’s information from a service provider providing a service to the user by receiving the user agreement encrypted with a block key from the service provider; 
B) recording, by the at least one processor, 
C) providing, by the at least one processor, the service provider with a response to the request to store the user  processor by returning an identifier of a block corresponding to the user agreement recorded on the blockchain to the service provider; 
D) receiving, by the at least one processor, a third-party certification request for the-provision of information from the user, regarding the information provided to the service provider;  and 
E) providing, by the at least one processor, a third-party certification for the provision of information to the user,  
F)wherein the receiving of the storage request comprises receiving, from the service provider, a signature of the service provider signed on the user agreement with a private key of the serviceprovider and a signature of the user signed on the user agreement with a private key of the user are received, and 
the providing of the third-party certification 
and the signature of the user.

A) receiving a request to store a user agreement regarding a processing of the user's information from a service provider providing a service to the user by the at least one processor;
B) recording the user agreement on a blockchain by the at least one processor;

D) receiving a third-party certification request for the provision of information from the user, regarding the information provided to the service provider, by the at least one processor; and
E) providing a third-party certification for the provision of information to the user, by the at least one processor 
F) wherein, in the receiving of the storage request, the user agreement encrypted with a block key is received from the service provider, and, in the providing of the response to the service provider, an identifier of the block corresponding to the user agreement recorded on the blockchain is returned to the service provider, and
G) wherein the service provider encrypts the block key with a public key of the user and transmits the encrypted block key and the returned block identifier to the user, 

A) providing a function for looking up transactions recorded on the blockchain, by the at least one processor.
2. The information management method of claim 1, further comprising:
A) providing a function for looking up transactions recorded on the blockchain, by the at least one processor.

Claim 3: The information management method of claim 2, 
A) wherein, in the providing of the look up function, at least one among an API for looking up transactions recorded on the blockchain, a page, a URL (uniform resource locator) for accessing the page, and a code are provided as a service by the service provider or provided to the user.
3. The information management method of claim 2, 
A) wherein, in the providing of the look up function, at least one among an API for looking up transactions recorded on the blockchain, a page, a URL (uniform resource locator) for accessing the page, and a code are provided as a service by the service provider or provided to the user.


A) issuing the service provider a key for each user or for each section of the user agreement, by the at least one processor, 
B) wherein a transaction for recording the user agreement on the blockchain is created using the issued key.
4. The information management method of claim 1, further comprising:
A) issuing the service provider a key for each user or for each section of the user agreement, by the at least one processor,
B) wherein a transaction for recording the user agreement on the blockchain is created using the issued key.
Claim 5: The information management method of claim 1, further comprising: 
A) applying a form integration function to the user agreement, by the at least one processor, 
B) wherein the form integration function comprises a function for integrating different forms of user agreement in a particular application, wherein the application is a web service, API, or a mobile app.
5. The information management method of claim 1, further comprising:
A) applying a form integration function to the user agreement, by the at least one processor,
B) wherein the form integration function comprises a function for integrating different forms of user agreement in a particular application, wherein the application is a web service, API, or a mobile app.

Claim 6: The information management method of claim 1, further comprising: 
A) retrieving a data use instance included in 
B) determining the legitimacy of a transaction creation request from the service provider and recording the data use instance using an API if the request is legitimate, by the at least one processor; and 
C) invoking a target API required for the service by the service provider, by the at least one processor.


B) determining a legitimacy of a transaction creation request from the service provider and recording the data use instance using an API if the request is legitimate, by the at least one processor; and
C) invoking a target API required for the service by the service provider, by the at least one processor.


A) testing a legitimacy of the user agreement recorded on the blockchain by comparing the user agreement recorded on the blockchain and the provided information for which the third-party certification was granted, by the at least one processor.
7. The information management method of claim 1, further comprising: 
A) testing a legitimacy of the user agreement recorded on the blockchain by comparing the user agreement recorded on the blockchain and the provided information for which the third-party certification was granted, by the at least one processor.

8. The information management method of claim 1, 
A) wherein, in the receiving of the storage request, a signature of the service provider signed on the user agreement with a private key of the service provider and a signature of the user signed on the user agreement with the private key of the user are received, and, in the providing of the third-party certification, the third-party certification for the provision of information is provided by using the signature of the service provider and the signature of the user.
Claim 11: An information management method for a computer device comprising at least one processor, the method comprising: 
A) requesting, by the at least one processor, a user for the user’s information required to use a service;
B) creating, by the at least one processor, and providing a trust provider selection page in response to a trust provider association page from the user; 

D) requesting, by the at least one processor, the identified trust provider to store a user agreement regarding a processing of the user’s information; and 
E) granting, by the at least one processor, the user the right to use the service according to a response from the trust provider
wherein the requesting to store the user agreement comprises:
F) receiving a user agreement to terms and conditions from the user and the user’s signature on the user agreement; 
G)encrypting the user agreement with a block key created for the terms and conditions; 
H)requesting the trust provider to store the encrypted user agreement; and 
I)receiving, from the trust provider, an identifier of a block in which the encrypted user agreement is stored, and 
wherein the requesting to store the user 

A) requesting a user for the user's information required to use a service, by the at least one processor;
B) creating and providing a trust provider selection page in response to a trust provider association page from the user, by the at least one processor;

D) requesting the identified trust provider to store a user agreement regarding a processing of the user's information, by the at least one processor; and
E) granting the user the right to use the service according to a response from the trust provider, by the at least one processor,
 wherein the requesting to store the user agreement comprises:
F) receiving a user agreement to terms and conditions from the user and the user's signature on the user agreement;
G) encrypting the user agreement with a block key created for the terms and conditions;
H) requesting the trust provider to store the encrypted user agreement;

J) encrypting the block key with a public key of the user; and 
K) transmitting the received block identifier and the encrypted block key to the user,
L) wherein the user restores the encrypted block key with a private key of the user and looks up the user agreement from the trust provider by using the block identifier and the restored block key.

A) proceeding with a contract with the selected trust provider for certification service for the user agreement, by the at least one processor.
10. The information management method of claim 9, 
A) further comprising: proceeding with a contract with the selected trust provider for certification service for the user agreement, by the at least one processor
Claim 13: The information management method of claim 11, 
A) wherein the requesting to store the user 




A) wherein the at least one processor is configured to: receive a request to store a user agreement to a processing of the user’s information from a service provider providing a service to the user, by receiving the user agreement encrypted with a block key from the service provider; 
B) record the user agreement is recorded on a blockchain; 
C) provide the service provider with a response to the request to store the 
D) receive a third-party certification request for the provision of information from the user, regarding the information provided to the service provider; and 
E) provide a third-party certification for the provision of information to the user,
F)wherein the at least one processor is configured to receive, from the service provider, a signature of the service provider signed on the user agreement with a private key of the service provider and a signature of the user signed on the user agreement with a private key of the user are received, and 
the at least one processor is configured to provide the third-party certification for the 

A) wherein a request to store a user agreement regarding a processing of the user's information is received from a service provider providing a service to the user, by the at least one processor,
B) the user agreement is recorded on a blockchain, by the at least one processor;
C) a response to the request to store the user agreement is provided to the service provider, by the at least one processor;
D) a third-party certification request for the provision of information is received 
E) a third-party certification for the provision of information is provided to the user by the at least one processor,
F) wherein, in the receiving the request to store a user agreement, the user agreement encrypted with a block key is received from the service provider, and, in the providing of the response to the request to store the user agreement to the service provider, an identifier of the block corresponding to the user agreement recorded on the blockchain is returned to the service provider, and
G) wherein the service provider encrypts the block key with a public key of the user and transmits the encrypted block key and the returned block identifier to the user, and the user restores the encrypted block key with a private key of the user and looks up the user's agreement from a trust provider by 


A) wherein a function for looking up transactions on the blockchain is provided by the at least one processor.
13. The computer device of claim 12, 
A) wherein a function for looking up transactions on the blockchain is provided by the at least one processor.

Claim 19: The computer device of claim 17, 
A) wherein the service provider is issued a key for each user or for each section of the user agreement by the at least one processor, and 
B) a transaction for recording the user agreement on the blockchain is created using the issued key, by the at least one processor.
14. The computer device of claim 12, 
A) wherein the service provider is issued a key for each user or for each section of the user agreement by the at least one processor, and
B) a transaction for recording the user agreement on the blockchain is created using the issued key, by the at least one processor


	



References are cited not only for their quoted language but for all that they teach.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449